UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                12/23/2019
                                                              :
 JAMES CONTANT, et al.,                                       :
                                              Plaintiffs, :
                                                              :    17 Civ. 3139 (LGS)
                            -against-                         :
                                                              :         ORDER
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, in a letter to Chambers dated December 20, 2019, Plaintiffs request that the

Third Consolidated Class Action Complaint be filed in redacted form on ECF. It is hereby

        ORDERED that the request to file the pre-motion letter with redactions is DENIED.

Plaintiffs’ letter included a statement from Defendants, asserting that “[c]ertain descriptions and

excerpts that Plaintiffs include in their Third Consolidated Class Action Complaint are taken

from documents that have been designated as Confidential or Highly Confidential under the

Stipulation and Order of Confidentiality.” This reason does not overcome the common law

presumption of access to judicial documents. See Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119 (2d Cir. 2006). Defendants’ statement also asserts that the “these descriptions and

excerpts are taken from documents that contain information as to which applicable foreign data

privacy and/or bank-secrecy laws may require the equivalent of Confidential or Highly

Confidential treatment,” but Defendants fail to explain how the list of foreign data privacy and/or

bank-secrecy laws apply to the broad redactions proposed. “Documents may be sealed if

specific, on the record findings are made demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Id. at 120. It is further
       ORDERED that by January 10, 2020, Plaintiffs shall renew the motion for leave to file

with redactions, providing proposed redactions and an explanation from Defendants as to why

each requested redaction contains information that should not be publicly disclosed.

Dated: December 23, 2019
       New York, New York




                                                2
